Per Curiam.
A judgment for $500.00 was obtained against Groves upon a subscription the conditions of which were as follows :
“$40,000.00 or more by Dec. 4.
Debt-Free Young Men’s Christian Association Building Fund.
$1,000.00.
Macon, Ga., Nov. 30, 1909.
For the purpose of enlarging and equipping the building and providing a portion of the first year’s main*58tenance of the Macon Young Men’s Christian Association and in consideration of the subscriptions of others,
I hereby agree to pay to the Treasurer of the Young Men’s Christian Asosciation, of Macon, Ga., the sum of One Thousand. Dollars ($1,000.00),
' Upon Condition That $40,000.00 or more, be secured in pledges on or before Dec. 4, 1909.
When the above conditions are met this subscription becomes payable in five equal installments;
On Feb. 1, 1910; Feb. 1, 1911; Feb. 1st, 1912; Feb. 1st, 1913; Feb. 1, 1914.
Signed W. C. Groves.
Address (street and no.)___________
Written on the back thereof:
This note is not to be enforced against toy estate in the event of my death before the maturity of any of the payments mentioned herein. One half of this amount is subject to recall by me.”
On writ of error taken by the defendant below, he assigns as errors the overruling of the demurrer to the second amended declaration, the sustaining of the demurrers to the 1st, 2nd, 3rd, 4th, 5th, 7th, and 9th last amended plea and the rendering of the judgment.
The declaration is not so wholly defective as not to state a cause of action, and it was not error to overrule the demurrer thereto. Demurrers to the sixth and eighth pleas were overruled. These pleas set up that Groves by a written notification cancelled his obligation as a subscriber. The court permitted the notification to operate as recall of one-half of the subscription under its terms, and gave judgment -for the other half. Several of the pleas that were overruled on demurrer set up in effect that khe conditions under which the subscription was *59made had been violated in that the building- had been torn down and removed so that it could not be enlarged and equipped as stipulated by the subscription, but a new building- had been erected at a much greater expense, and also that the officers of the association had refused to accept the defendant's subscription for reasons humiliating to the defendant, and that before the subscription was accepted he withdrew it and revoked it and so notified the association. In view of the voluntary nature of the subscription and of the circumstances disclosed by the pleadings, the defendant should have been allowed to make proofs under the pleas referred to.
The judgment is reversed.
All concur, except -Cockrell, J., absent by reason of sickness.